Citation Nr: 0601880	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  00-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied an increased rating for a 
right knee disability (now diagnosed as status post right 
total knee arthroplasty), and entitlement to TDIU.  In 
September 2003, the Board remanded this appeal for further 
development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The veteran's service-connected right knee disability 
(status post right total knee arthroplasty) is manifested by 
extension to 0 degrees, flexion limited to 100 degrees, 
minimal crepitation, and subjective complaints of pain, 
stiffness, and looseness.  There is no clinical evidence of 
ankylosis, subluxation, instability, dislocation, locking, or 
loosening of the prosthetic knee joint.

3.  The veteran's bilateral knee disabilities have a combined 
disability rating of 40 percent.  His service-connected knee 
disabilities have not been shown to be of such severity so as 
to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic 
Codes (DCs) 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 
5262 (2005).

2.  The criteria for a TDIU rating are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Increased Rating for a Right Knee Disability

At the time of filing his claim for an increased rating for 
his right knee disability, the veteran was in receipt of a 20 
percent rating for post operative medial and lateral 
meniscectomies of the right knee, and a 10 percent rating for 
traumatic arthritis in the right knee.  During the pendency 
of the appeal, the veteran underwent a total right knee 
arthroplasty.  At that time, the RO recharacterized his right 
knee disability as "status post right total knee 
replacement."  The Board finds that this recharacterization 
was appropriate, as it more accurately reflects the veteran's 
current right knee disability.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5055, the veteran was granted a 100 percent disability 
evaluation for his service-connected right knee disability 
following a prosthetic replacement of the total right knee 
joint, effective from June 6, 2002, for 13 months.  Following 
that period, a 30 percent disability evaluation was assigned 
under the same provisions, effective August 1, 2003.  The 
veteran asserts that a higher rating is warranted.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2005).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2005).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

A review of the veteran's service medical records shows that 
he first sought treatment for his left knee in November 1975, 
after twisting it during the first week of basic training.  
In December 1975, the veteran underwent surgical repair of 
the posterior horn of the right medial meniscus, the lateral 
meniscus, and medial and lateral meniscectomies.  The veteran 
was discharged in July 1976 due to his right knee disability.  
VA examinations since separation from service demonstrate 
that the veteran continued over the years to complain of pain 
in his right knee.  The veteran has been service-connected 
for his right knee disability since his separation from 
service in July 1976.  In June 2002, the veteran underwent 
total right knee replacement surgery.  Pursuant to the 
regulations, a 100 percent rating was assigned for one year 
following his surgery.  38 C.F.R. § 4.71a, DC 5055.  The 
veteran's right knee disability has been rated 30 percent 
disabling for status post right total knee arthroplasty 
(formerly post-operative residuals, medial and lateral 
meniscectomies of the right knee), since August 2003; he 
seeks an increased rating.  The Board therefore turns to the 
appropriate criteria.

The veteran's knee disability has been rated 30 percent 
disabling under DC 5055 (knee replacement, prosthesis).  
Alternative codes for possible application are DCs 5260 
(limitation of flexion of the leg), and 5261 (limitation of 
extension of the leg).  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. 
§ 4.30 (2005).  Thereafter, a 60 percent rating is warranted 
if there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation is 30 
percent.  38 C.F.R. § Part 4, DC 5055.

As stated above, in order to be entitled to the next-higher 
evaluation of 60 percent under DC 5055, the evidence must 
demonstrate chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  Here, 
the evidence does show postoperative residuals, but the Board 
finds that such residuals do not rise to the level of 
severity contemplated in the 60 percent evaluation, as will 
be explained below.

Regarding right knee motion, a May 2004 VA treatment record 
notes that the veteran reported that his right knee was doing 
"reasonably well."  He reported "some" pain on an 
intermittent basis, usually after he had walked long 
distances.  On VA examination in October 2004, the veteran 
reported experiencing pain associated with flare-ups in his 
right knee approximately five times per month, generally 
lasting between one and two days.  The record indicates that 
the veteran does not wear a knee brace, although he did prior 
to the knee replacement, and does not otherwise require the 
use of assistive devices to ambulate.  Despite the reporting 
of pain, the Board finds that the veteran's overall 
disability picture has not been shown to involve severe 
discomfort such as to warrant a 60 percent evaluation.  To 
the contrary, in the October 2004 report of examination, the 
examiner specifically noted that the veteran did not complain 
of pain during the examination, nor was weakness noted.  That 
examination report also showed that the veteran's right knee 
was free of edema, effusion, and instability.  There was 
additionally no redness or heat.  VA treatment records dated 
from July 2002 to February 2005 indicate that the veteran's 
discomfort steadily improved with further treatment.  

With regard to weakness, the Board notes that the record does 
not reflect that the veteran, or any of his treating 
physicians, have ever expressed concern about the strength of 
his right knee.  Upon VA examination in October 2004, the 
examiner stated, in considering additional functional 
limitation due to factors such as pain, weakness, and 
incoordination, that the veteran did not tire, lose endurance 
or weaken with repeated movement.  Considering the evidence 
as a whole, severe weakness of the left knee is not 
established here.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, based on the 
foregoing, the next-higher rating of 60 percent is not 
warranted under DC 5055.  The Board now turns to the codes 
contemplating limitation of motion, Diagnostic Codes 5260 and 
5261.  

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  In this case, VA records dated in August 2002 show 
extension to 0 degrees and flexion to 100 degrees.  A March 
2003 record shows that his right knee has no problems.  In 
June 2003, the range of motion in his right knee is noted to 
be "good."  Finally, in February 2004, he is noted to have 
good range of motion in his right knee and little pain.  Upon 
VA examination in October 2004, he had extension to 0 degrees 
and flexion to 100 degrees.  There was no additional loss of 
motion noted upon repetitive use.  As noted above, flexion 
ranging from 0 to 140 degrees is considered normal for VA 
purposes.  See 38 C.F.R. § 4.71a, Plate II.  He is 
accordingly not entitled to a higher rating for limitation of 
motion under DC 5260 because flexion is not limited to 45 
degrees or less.  Nor is he entitled to a higher rating under 
DC 5261.  Extension to 0 degrees is not compensable.

The above findings demonstrate ranges of motion that consider 
of the effect of pain during use and flare-ups.  They 
indicate minimal limitation of flexion which would be 
noncompensable, and full extension.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the ranges of motion reported above 
would be rated 0 percent if strictly rated under DC 5260 and 
DC 5261.  The Board also notes that the recent General 
Counsel Precedent Opinion, VAOGCPREC 9-04, does not seem to 
apply to the veteran's case given that he did not meet the 
criteria for a compensable rating under DC 5260, as flexion 
was limited to no more than 100 degrees.  VAOGCPREC 9-04 
(Sept. 17, 2004).  VAOGCPREC 9-04 held that separate ratings 
could be assigned when the criteria for a compensable rating 
under DCs 5260 and 5261 were met.  Id.  In the present case, 
there is no basis for a compensable rating under DC 5260 or 
5261.

Prior to his right knee replacement, the veteran in this case 
had been diagnosed with arthritis, and was granted a 10 
percent disability rating under DC 5010 for arthritis 
resulting in limitation of flexion.  38 C.F.R. § 4,71a, DC 
5010.  However, in order to be eligible for a separate rating 
under this diagnostic code, the veteran must not qualify for 
compensation under the diagnostic codes pertaining to 
limitation of motion.  See 38 C.F.R. §§ 5003, 5010.  As 
discussed above, the veteran here does not qualify for 
compensation on the basis of limitation of motion.  However, 
the veteran in this case has been awarded a 30 percent 
disability rating under DC 5055. Under DC 5010, a 10 percent 
rating is warranted where there is X-ray evidence of 
arthritis involving two or more major joints or involving two 
or more minor joint groups.  38 C.F.R. §§ 5003, 5010.  A 20 
percent evaluation is not warranted unless X-ray evidence 
shows involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations.  As noted above, the knee is considered a 
major joint.  In this case, however, there is no current 
evidence of arthritis in the right knee, as the right knee 
has been replaced by a prosthesis.  Even assuming arguendo 
that there was arthritis in his right knee, the Board finds 
that diagnostic code 5055 and the limitation of motion codes 
are mutually exclusive, and that a separate rating under DC 
5010 therefore cannot be awarded.  Diagnostic Code 5055 
directs that a prosthetic knee will be rated 30 percent 
disabling, at minimum, where there is intermediate degrees of 
residual weakness, pain, or limitation of motion, rated by 
analogy to DCs 5256, 5260, or 5261.  The Board interprets 
this language to mean that where a 60 percent rating is not 
warranted under DC 5055, a prosthetic knee will be rated 30 
percent unless a higher rating is warranted under DCs 5256, 
5260, or 5261.  In this case, the veteran's limitation of 
motion is considered noncompensable.  Accordingly, his right 
knee disability is rated under DC 5055.  Because his 
disability is rated under DC 5055 rather than under the 
limitation of motion codes, the Board finds that even if he 
did have arthritis in his right knee, a 30 percent rating 
under DC 5055 provides the requisite compensation for painful 
motion due to arthritis and he is not entitled to a separate 
10 percent rating under DC 5010.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The evidence does not reflect that the 
veteran's postoperative right knee residuals have caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In so stating, it is noted that the 
veteran did receive a 100 percent temporary rating for one 
year following his knee surgery, per DC 5055.  Based on the 
foregoing, The Board finds that referral for consideration of 
an extra-schedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

In sum, the weight of the credible evidence demonstrates that 
the veteran's currently assigned 30 percent evaluation under 
DC 5055 represents the highest allowable award based on the 
evidence of record.  

Accordingly, the Board finds that the criteria for 
entitlement to a rating greater than 30 percent are not met.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert. v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  TDIU

The veteran also seeks a total disability rating based on 
individual unemployability (a TDIU rating).  He alleges that 
he is no longer able to work because of his service-connected 
knee disabilities.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2005); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2005), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 38 
C.F.R. § 4.16(a) (2005), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2005).

The veteran in this case is currently rated 30 percent 
disabled due to residuals of a total right knee arthroplasty, 
and 10 percent disabled due to chondromalacia of the left 
knee, for a combined disability rating of 40 percent.  See 
38 C.F.R. § 4.25, Table I, Combined Ratings Table (2005).  He 
therefore does not meet the minimum schedular criteria for a 
TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to his service-connected disabilities.  The 
Board notes that the veteran was determined unemployable in 
an October 1999 opinion by a VA examiner, but that was based 
upon anxiety and heart disease-conditions for which service 
connection is not in effect.  Vocational Rehabilitation and 
Counseling records in this case reveal that the veteran was 
approved to begin training as a Computer Systems Analyst in 
August 1998.  However, in December 1999, Clyde Schoenfeld, 
M.D., the veteran's cardiologist, submitted records to VA 
indicating that the veteran's cardiac conditions had worsened 
and that as a result even sedentary work could result in 
discomfort or cause serious symptoms that might result in 
loss of life.  The veteran's vocational rehabilitation 
counselor thus determined that the veteran would not be able 
to attend training due to his heart-related disabilities, and 
vocational rehabilitation services were accordingly 
terminated.  On VA examination in February 2000, the examiner 
stated that the veteran's right knee disability would prevent 
him from standing for protracted periods of time and from 
doing repetitive bending, stooping, or lifting.  The examiner 
notably did not rule out sedentary occupations due to the 
veteran's knee.  On VA examination in October 2004, the 
examiner noted that one did not have to be bipedal in order 
to hold gainful employment.  

The veteran asserts that he is no longer able to work as a 
carpenter due to his knee disabilities, but there is no 
indication that his knees preclude him from other gainful 
employment.  Rather, the evidence in this case specifically 
indicates that it is the veteran's heart-related conditions 
that preclude him from being employed.  The Board therefore 
concludes that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  There is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.  His service-connected conditions 
may affect his abilities to some degree, but there is no 
evidence that he is unable to perform light or medium duty 
work, or some other type of substantially gainful employment 
specifically as a result of these conditions.  No medical 
professional has ever stated that the veteran's knee 
disabilities alone preclude his obtaining or maintaining 
employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May and September 
2004; a rating decision in March 2000; a statement of the 
case in July 2000; and a supplemental statement of the case 
in February 2005.  With regard to the contention of the 
veteran's representative that these documents did not 
specifically address the evidentiary requirements for an 
increased rating claim, the Board notes that the September 
2004 correspondence does in fact discuss the specific 
evidence, the particular legal requirements applicable to the 
claims.  Additionally, the other materials sent to the 
veteran discussed the evidence considered, the pertinent laws 
and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



ORDER

An increased rating for a right knee disability is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


